Title: Cash Accounts, December 1771
From: Washington, George
To: 

 

[December 1771]



Cash


Decr 1—
To Ditto [Cash] recd of Wm Donaldson for Rent
£   4. 0. 0


20—
To Ditto recd for a Horse sold
8. 0. 0


[21] 
To Cash of Mr [Humphrey] Peake 7 Dollars
2. 2. 0


31—
To Cash gaind between recg & Paying
51.16. 3


Contra


2—
By William Roberts Balle Acct
15.19. 8


4—
By Dominicus Gubner
3. 0. 0



By Chrr Shade gave him
0.18. 0



By Charity
0. 6. 0


7—
By Oysters
0.12. 0


9—
By Peter Wise
4. 1. 2


14—
By Benj: Buckler Balle Acct
3. 3. 6


17—
By Cash pd Mr Thos Lawson Bale Acct
13. 5. 9



By Sailors
0. 6. 0


18—
By New Englandman for
Maryld






£  s. d. 





14 Bushl Cranbury’s @ 20d
1. 3. 4





3 Cheeses 38½ lbs. @ 1/
1.18. 6





3 dozn Mackrell 2/
. 6.   





2 Gallon’s Sounds 2/
. 4.   






3.11.10
equal
2.17. 6


18—
By Christr Shade
4. 0. 0


19—
By Mr Arroll Balle of Acct to this date
15.12. 0



By Messrs Carlyle & Dalton—Smith’s acct
10.12. 0



By Mr [John] Lomax getting a Supper at my Ball the Night of Election
4. 7. 8



By Mr William Shaw providg Sundries &ca for the Election & Ball & his own Trouble
4. 1. 9



By Peter Wise Balle Acct
2.10. 9



By Mr [Harry] Piper’s Charles playg Fiddle
0.12. 0



By Wm Roberts omitted Octr 9th
1. 4. 0



By Harry [Henry] Taylor omitted 12th Octr 1771
1.17. 0



By Thos William’s omitted in August last
1. 0. 0



By Christr Shade omitted in Septr last
1. 4. 0



21—
By Cards
6. 0. 0



By Elizabeth Simpson delivg Daphne & Peg
1. 0. 0



By Thomas Bishop Balle
1. 1. 0



By Susanna Bishop delivg House Alce
0.10. 0


22—
By Thos Davis
3. 0.10


24—
By Mr James Harde Lane for Hire of [James] Steptoes Carpenter’s pr Acct & rect
17. 6. 6


25—
By Negroe Morris .18.0 Mike .12. Davy .12.
2. 2. 0


27—
By Servants
0. 2. 6


28—
By Charity
2.13. 5



By an express from the Plantn below
1. 0. 0



By Cards
2.11. 0



By 2 Packs bought
    0. 2. 0




2247. 3. 4


31—
By Cash on hand & carrd to new Acct in Ledger B folio 3
  371. 4. 1






£2618. 7. 5



